                Case 6:19-bk-00511-KSJ             Doc 249       Filed 03/26/19       Page 1 of 1
[jiffyordnh] [Bench Order No Hearing +]

                                                 ORDERED.


           Dated: March 26, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                    Case No. 6:19−bk−00511−KSJ
                                                                          Chapter 11
IPS Worldwide, LLC



________Debtor*________/


              ORDER GRANTING MOTION TO CONTINUE/RESCHEDULE HEARING

           THIS CASE came on for consideration without a hearing of the Motion to
         Continue/Reschedule Hearing (Doc. 245 ), filed by Interested Party Exfreight Zeta, LLC
         .

           The Court having considered the record, the Motion to Continue/Reschedule Hearing is
         Granted .

            Hearing on Motion to Strike (Doc. No. 245) is continued to 2:45 PM May 23, 2019, at
         Orlando, FL Courtroom 6A, 6th Floor, George C. Young Courthouse, 400 W. Washington
         Street.

             The Court in its discretion may file written findings of facts and conclusions of law at a
         later date.

            Service Instructions:

            Attorney Michael Kaufman is directed to serve a copy of this order on interested
         non−CM/ECF users and file a proof of service within three (3) days of entry of the order.

         *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
         by two individuals.
